MEMORANDUM OPINION
                                         No. 04-10-00117-CV

                                 MCT TRANSPORTATION, LLC,
                                         Appellant

                                                  v.

                                         James CORDOVA,
                                             Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-02215
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 11, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                   PER CURIAM